                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

DEBI RAINEY                                                                             PLAINTIFF

vs.                                   Civil No. 1:19-cv-01012

COMMISSIONER,
SOCIAL SECURITY ADMINISTRATION                                                       DEFENDANT

                                  MEMORANDUM OPINION

       Before the Court is Plaintiff’s Motion to Dismiss. ECF No. 16. Plaintiff filed this Motion

on August 2, 2019. Id. The Parties have consented to the jurisdiction of a magistrate judge to

conduct any and all proceedings in this case, including conducting the trial, ordering the entry of a

final judgment, and conducting all post-judgment proceedings. ECF No. 9. Pursuant to this

authority, this Court issues this Memorandum Opinion.

       With this Motion, Plaintiff seeks to voluntarily dismiss this action. ECF No. 16. Defendant

has filed no response to this Motion; thus, the Court presumes Defendant has no objections to this

Motion. After considering this Motion, and because Defendant has no objections to this Motion, the

Court GRANTS Plaintiff’s Motion to Dismiss. A judgment incorporating these findings will be

entered pursuant to Federal Rules of Civil Procedure 52 and 58.

       IT IS SO ORDERED this 9th day of September 2019.


                                                              /s/Barry A. Bryant
                                                              HON. BARRY A. BRYANT
                                                              U. S. MAGISTRATE JUDGE
